DETAILED ACTION
Claims 1-3, 5-7, 9-11, 14-20 are pending. Claims 1-3, 5-7, 9-11, 14-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments to the claims have been recorded.


Examiner attempted to contact Applicant on 10/6/2022 requesting amendments to overcome the 112 rejections and any possible amendment to overcome the newly found art of Wolf.


Response to Amendment
Applicant’s arguments with respect to claims have been considered but are moot because the arguments do not apply to the new references of Wolf 20140309884 being used in the current rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited. 

The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

Regarding Claim 1, the limitation of “determine whether a control action of a driver of the motor vehicle is guiding same along the determined evasion trajectory”.  One of ordinary skill in the art would not know if “guiding same” is the “same” motor vehicle or ‘same’ evasion trajectory?  

Claim 1 the limitation of “relating to”. One of ordinary skill in the art would not know how ‘relating’ “relating to” is.  There is no indication of ranking or hierarchy given in any of the examples.  Is it based on time, event or, just a relating technology associated with the driving mechanics of the motor vehicle?

Claim 1 the limitation of “relevant local road conditions”; One of ordinary skill in the art would not know how ‘relevant’ relevant is.  What is ‘relevant’ measured against to related? 

Claim 1 the limitation of “relevant local road conditions”; One of ordinary skill in the art would not know if ‘local’ is relating to where the vehicle is currently, the location of the evasion maneuver or a local are on the trajectory path calculated? 

Claim 1 recites “vehicle-external obstacle” there times and “obstacle” twice.  The claims are unclear wither the “vehicle-external obstacle” is the same or different then the “obstacle”.  If there both the “vehicle-external obstacle” and “obstacle” are the same, then the naming must be consistent.  If the “vehicle-external obstacle” and “obstacle” are different, then the claim must further define which obstacle relates to which function part of the claims.  Currently, the claims as presented are unclear. 

Claim 7 recites the limitation "if this is not the case”. No Case has been defined in claim 1 or 7.  One of ordinary skill in the art would be confused to what “case” the claim is referring to.
Claim 7 recites the limitation "if this is not the case”.  There is insufficient antecedent basis for this limitation in the claim.  

Claims 1, 2, and 10, 7 recites the limitation "the probability”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 2 which depends on claim 1 introduces “a probability” and “relevant probability”. One of ordinary skill in the art would not know if there are multiple probability as “the probability” appears first then “a probability” in claim 2 and then “the relevant probability”. 

Claim 1 recites “the density of traffic”; “the environment”; “the relevant location”; There is insufficient antecedent basis for this limitation in the claim.  There are multiple “environment” such as environmental data; environment sensors; and current environment.  One would be confused as to which “in the environment” the claim depends on. 

Claim 1 recites the limitation "the driving state data”; “the driving stability” “the density of traffic”; “the relevant location” “.  There is insufficient antecedent basis for this limitation in the claim.  

Claim 9 recites the limitation "a motor vehicle”; “an on-board driver assistance”.  There is insufficient antecedent basis for this limitation in the claim.  
Regarding “a motor vehicle” is this a different “motor vehicle” then the “motor vehicle” recited in claim 1?
Regarding “an on-board driver assistance” is this a different “on-board driver assistance” then the “on-board driver assistance” recited in claim 1? If this is not a new “on-board driver assistance” then an amendment of ‘the’ is required to link the “on-bard driver assistance” to indicate to one of ordinary skill in the art that the “driver assistances” are the same. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, 6, 9-11, 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wolf 20140309884.

It is noted that claim 10 is a method claim comprising of multiple Boolean operators such as “whether the automatic breaking action should be carried out…” and also “before, during, or after…” making claim 10 broader in scope then independent claim 1 which is used to reject claim 10.  If allowable subject matter is found, the conditional limitations of claim 10 must incorporate all of the allowable subject matter of claim 1. 

1. Wolf teaches an on-board driver assistance system for a motor vehicle for preventing collision, comprising a data processing apparatus having a data interface for receiving driving state data of the motor vehicle and environmental data provided by environment sensors on board the motor vehicle and characterizing a current environment of the motor vehicle, the driver assistance system being configured to:

 detect at least one vehicle-external obstacle based on the environmental data and (Wolf, abstract, a camera for capturing image data, i.e. environmental data, and see Para 5; noting the camera captures a rearward approaching vehicle, i.e. an obstacle  Also Wolf para 15; 21).

 to determine a corresponding risk of collision depending on one or more of the driving state data and the environmental data; and (Wolf abstract, disclosing the determination of an excitation level, i.e. risk of collision, based on differences in speed of the equipped vehicle and approaching vehicle, i.e. driving state, and a distance between the two vehicles, i.e. environmental information; Also Wolf para 15, para 18.)

determine an evasion trajectory for preventing a collision of the motor vehicle with the obstacle; (Wolf para 5, disclosing determining respective collision avoidance paths for the equipped vehicle and approaching vehicle; Also para 21; 15.)

detect if the vehicle-external obstacle is another vehicle, which vehicle is approaching the motor vehicle; (Wolf para 5; disclosing using the rearward camera for detecting a rearward approaching vehicle. Also para 15.)

determine, whether a risk of collision is greater than a predefined first threshold value; (Wolf Table 2, disclosing the 5 excitation levels, i.e. thresholds, note each threshold is associated with a different action, and it must be above 1 for collision evasion to occur. Also Wolf Para 15; 21-22.)

if the vehicle-external obstacle is another vehicle and the risk of collision is greater than the predefined first threshold value, (Wolf Table 2 excitation level 2-5; Also para 15 and 22)

determine whether a control action of a driver of the motor vehicle is guiding same along the determined evasion trajectory; and (Wolf para 11-15, Similar systems are provided to interact by warning and braking of the subject or host or equipped vehicle when the driver is driving the vehicle (without following another vehicle in front) towards and closing to a leading vehicle or traffic ahead of the subject vehicle, where the traffic may be standing still or moving much slower than the subject vehicle (such as in a traffic jam or the like).) driver is guiding the same path of the evasion trajectory, driver assist in breaking. Para 12; the driver of the subject vehicle may not notice the rearward approach of another vehicle or may have to hope that the following drivers (or their Brake Assist systems) will brake early enough to come to a stop before a collision or impact with the subject vehicle occurs. Also (Wolf para 15, the system may undertake pre-impact measures, such as seat belt pretension and/or adjusting the vehicle seats (such as the occupied seats) to their upright position, and/or the like) It is noted that the evasion trajectory is straight ahead as the vehicle is in a traffic jam.

if this is not the case, to modify the control action of the driver automatically such that the motor vehicle is guided along the determined evasion trajectory by the modified control action; (Wolf para 14 control that other vehicle to mitigate or reduce the tailgating/hazardous condition; Also para 21; control the steering of the subject vehicle to follow a determined avoidance path or evasion path to avoid the rearward collision) Also (Wolf para 15; the system may control the subject vehicle [automatically] to accelerate the vehicle automatically to reduce or lower the impact speed and to give the rearward approaching vehicle additional space for braking and slowing/stopping, particularly when there is clearance in front of the subject vehicle.)

wherein the driver assistance system is configured to optimize the probability of successful evasion and to optimize the driving stability of the motor vehicle during evasion and, for this purpose, to determine, depending on properties relating to the driving mechanics of the motor vehicle, (Wolf para 15; Based on such determinations, the rear collision warning and assist system tracks the incoming or rearward approaching vehicle, and may calculate [to optimize probability of successful evasion] the deceleration ratio [stability i.e. minimize unstable breaking, relating to driving mechanics of the motor vehicle], and estimates whether the incoming or approaching vehicle is likely to be able to come to a stop before reaching the subject vehicle. Also see table 2 disclosing constant checking for optimum path)

the density of traffic in the environment, a relative speed between the motor vehicle and the obstacle, and the relevant local road conditions, (Wolf para 11; systems are provided to interact by warning and braking of the subject or host or equipped vehicle when the driver is driving the vehicle (without following another vehicle in front) towards and closing to a leading vehicle or traffic ahead of the subject vehicle, where the traffic may be standing still or moving much slower than the subject vehicle (such as in a traffic jam [dense traffic i.e. density of traffic] or the like). These known systems do not provide assistance to a driver of a vehicle that is at the back end of a traffic jam with other vehicles behind the subject vehicle and possibly closing at high speed [speed between the motor vehicle; also obstacle].) Also (Wolf para 13; Such data may comprise the likes of traffic condition data, traffic density data, weather data, road condition data (such as, for example, black ice ahead on the road being travelled) and/or the like.)

whether an automatic braking action should be carried out and whether the automatic braking action should be carried out before, during and/or after a steering action is carried out in order to guide the motor vehicle along the evasion trajectory. (Wolf para 16; the rear collision warning and assist system may additionally sense or determine the situation at or in neighboring or adjacent lanes at or adjacent to the subject vehicle. The system may intervene and control the subject vehicle (not just via the accelerator) by controlling a steering system or mechanism of the subject vehicle to pull over or move the subject vehicle to another free or unoccupied lane (such as the breakdown lane or the like), such as in situations where the system determines that a rear impact by a rearward approaching vehicle is imminent or otherwise unavoidable.) steering and breaking order are based on the determination of the situation. Also (Wolf Para 21; responsive to the determined excitation level or the degree of the determined hazard. collision warning and assist system may include a `steering intervention` process, such as in addition to the `speed intervention` function, where the system determines the clearance ahead of the subject vehicle and sidewards of the subject vehicle and may determine evasion paths for the subject vehicle, and may control the steering of the subject vehicle to follow a determined avoidance path or evasion path to avoid the rearward collision, responsive to the determined excitation level or the degree of the determined hazard. Such speed and steering intervention may be implemented when the excitation level reaches a threshold level, such as at level 2 or higher in Table 2.) 

3. Wolf teach all of the limitations of claim 1 and further teaches, wherein the driver assistance system is configured to automatically determine whether a reduction of a transverse overlap between the motor vehicle and obstacle that is sufficient for preventing a collision or reducing the impact of the collision on the driver can be achieved by a control action and, (Wolf para 15; Responsive to such determinations, the rear collision warning and assist system may warn the driver of the subject vehicle of the potentially hazardous situation so that the driver may take appropriate action,) 

if this is not the case, to inhibit control actions, which would lead to an insufficient reduction of the transverse overlap. (Wolf para 15; the system may undertake pre-impact measures, such as seat belt pretension and/or adjusting the vehicle seats (such as the occupied seats) to their upright position, and/or the like, and/or the system may control the subject vehicle to accelerate the vehicle automatically to reduce or lower the impact speed and to give the rearward approaching vehicle additional space for braking and slowing/stopping, particularly when there is clearance in front of the subject vehicle.)

5. Wolf teaches all of the limitations of claim 1 and further teaches, wherein the driver assistance system is configured to assist with guidance of the motor vehicle along the evasion trajectory by one or more of automatic torque vectoring and (Wolf para 16; collision warning and assist system may additionally sense or determine the situation at or in neighboring or adjacent lanes at or adjacent to the subject vehicle. The system may intervene and control the subject vehicle (not just via the accelerator) by controlling a steering system or mechanism of the subject vehicle to pull over or move the subject vehicle to another free or unoccupied lane (such as the breakdown lane or the like), such as in situations where the system determines that a rear impact by a rearward approaching vehicle is imminent or otherwise unavoidable.)

controlling an active chassis of the motor vehicle in order to adjust an individual wheel load. (Wolf para 16; collision warning and assist system may additionally sense or determine the situation at or in neighboring or adjacent lanes at or adjacent to the subject vehicle. The system may intervene and control the subject vehicle (not just via the accelerator [increasing acceleration increases load on the rear wheels, breaking increases load on the front wheels]) by controlling a steering [steering increasing load on the individual outer front wheel] system or mechanism of the subject vehicle to pull over or move the subject vehicle to another free or unoccupied lane (such as the breakdown lane or the like), such as in situations where the system determines that a rear impact by a rearward approaching vehicle is imminent or otherwise unavoidable.)

6. Wolf teach all of the limitations of claim 1 and further teaches, wherein the driver assistance system is configured to trigger a warning cascade in the event a risk of collision is identified, (Wolf para 19, Display`, `Acoustical warning` and `Optical signaling` in Table 2 may be the basic realization in response to a determination of a rearward approaching vehicle that may be likely to impact the subject or equipped vehicle.) the warning cascade comprising, in the following sequential order, an optical warning signal (Wolf Table 2 level 1; also para 20), an acoustic signal (Wolf Table 2 level 2 beeping once), a haptic warning signal (Wolf Table 2 level 3 Bring seat to upright position)and 

a control action and/or modification of the control action of the driver. (Wolf level 4; deploy lower gear, accelerate, break or steer; Also para 21)

9. Wolf teach all of the limitations of claim 1 and further teaches a motor vehicle, comprising environment sensors for detecting environmental data that characterize a current environment of the motor vehicle, and (Wolf para 4, The present invention provides a collision avoidance system or vision system or imaging system for a vehicle that utilizes one or more cameras (preferably one or more CMOS cameras) to capture image data representative of images exterior of the vehicle,)

an on-board driver assistance system according to claim 1 connected to said environment sensors. (Wolf para 4, and provides an alert to the driver of the vehicle and/or controls one or more functions or systems of the vehicle responsive to a determination that a rearward approaching vehicle is likely to impact or collide with the subject vehicle.)

10. is rejected using the same rejections as made to claim 1
11. is rejected using the same rejections as made to claim 3
14. is rejected using the same rejections as made to claim 5
15. is rejected using the same rejections as made to claim 5
16. is rejected using the same rejections as made to claim 5
17. is rejected using the same rejections as made to claim 6

18. is rejected using the same rejections as made to claim 6 
19. is rejected using the same rejections as made to claim 6
20. is rejected using the same rejections as made to claim 6

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wolf in view of Dulberg US 2020/0242922.

2. Wolf teach all of the limitations of claim 1 and further teaches, wherein the driver assistance system to track the movement of said obstacles relative to the motor vehicle and, (Wolf para 15; collision warning and assist system tracks the incoming or rearward approaching vehicle, and may calculate the deceleration ratio, and estimates whether the incoming or approaching vehicle is likely to be able to come to a stop before reaching the subject vehicle.)

for those of the obstacles for which a probability of collision other than zero has been determined, (Wolf para 15; If, based on such determinations, the system determines that an impact is likely or imminent or unavoidable,) 

to also determine and continuously update a relevant evasion trajectory if the relevant probability of collision is less than the predefined first threshold value. (Wolf para 15; the system also determines how high the remaining difference speed at impact would be and how much additional space the rearward approaching vehicle would need for stopping without impacting the subject vehicle.) 

Regarding “is configured to detect a plurality of obstacles in the environment,”; Wolf does not explicitly teach this limitation. However Dulberg teaches (Dulberg; para 138, can determine general properties of road users [pedestrians and vehicles are obstacles] 115 from tracking their [relative to both the obstacles and the motor vehicle relative to each other] movement while they are in range of receivers).  Also see para 157.
Therefore it was well known at the time the invention was filed and would have been obvious to one of ordinary skill in the art to combine the teachings of Wolf in view of Dulberg for the purpose of a vehicle equipped with collision avoidance system such that the claimed invention as a whole would have been obvious.  

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Wolf and Dulberg in view of Madigan 20180061230.

7. Wolf teach all of the limitations of claim 1 but does not explicitly teach 
 if this is not the case in the event a risk of collision has been identified, to guide the motor vehicle in an automated manner along the evasion trajectory by an automatic control action. However Dulberg teaches (Dulberg para 169; a message configured to be received by a vehicle control system for automatically altering an operation of at least one vehicle component without the driver intervention.).  

Therefore it was well known at the time the invention was filed and would have been obvious to one of ordinary skill in the art to combine the teachings of Wolf in view of Dulberg for the purpose of a vehicle equipped with collision avoidance system such that the claimed invention as a whole would have been obvious.  

Wolf and Dulberg does not explicitly teach wherein the driver assistance system is configured to monitor whether the driver carries out the control action.  
However, Madigan teaches (Madigan; Para 89; the computing device may compare [by monitoring] the driver's reaction time (e.g., 5 seconds) to a threshold (e.g., typical) reaction time (e.g., 1 or 2 seconds).).  
Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Wolf and Dulberg in view of Madigan such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of adjust flow through one or more traffic lanes in response to receiving sensor or other data.

8. Wolf, Dulberg and Madigan teach all of the limitations of claim 7 and further teach, 
to automatically adapt a temporal length of the reaction time window depending on driver reaction data provided by the driver monitoring apparatus and characterizing a behavior and/or driving style of the driver. (Dulberg para 401; controls may also account for potential reaction time differences between operators of manually-driven vehicles and computer-based navigation units of autonomous vehicles.) Also (Dulberg para 208, The collision avoidance actions and associated vehicle control signals sent to a vehicle may be tailored to the specific characteristics and capabilities of the vehicle)
Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Wolf and Dulberg in view of Madigan such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of adjust flow through one or more traffic lanes in response to receiving sensor or other data.


Regarding wherein the driver assistance system comprises a driver monitoring apparatus and is configured to carry out the automatic control action if a reaction time window after identification of a risk of collision has elapsed without the driver having started the control action themselves in order to prevent a collision.  Madigan teaches (Madigan para 89-90; If the driver's reaction time exceeds the threshold (e.g., by a certain amount of time), the computing device may determine that the driver is distracted. Otherwise, the computing device in step 360 may determine that the driver is not distracted. The computing device may perform one or more actions based on a determination that the driver is distracted (e.g., a reaction time lower than a threshold reaction time).).  
Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Dulberg and Wolf in view of Madigan such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of adjust flow through one or more traffic lanes in response to receiving sensor or other data.

Cited Pertinent Prior art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(Dean US 20190049968 para 464; controller 110B may allow the user HMI inputs to be used. If however, in this example, the difference between the estimated time to impact and the actual user reaction time is small [driver has not carried out the control action](e.g. if the estimated time to impact with the nearest collision threat is 1 second or less), then the S-MMS controller 110B may override user HMI input to avoid the collision (e.g. stop the S-MMS, slow down the S-MMS, and/or alter course of the S-MMS, etc.). ) It is noted that although the Dean states that the system is for non-automobiles, one of ordinary skill in the art would know how to combine the two arts without undo experimentation. “For use of predictive techniques”

(Dean US 20190049968 para 464; controller 110B may allow the user HMI inputs to be used. If however, in this example, the difference between the estimated time to impact and the actual user reaction time is small [driver has not carried out the control action] (e.g. if the estimated time to impact with the nearest collision threat is 1 second or less), then the S-MMS controller 110B may override user HMI input to avoid the collision (e.g. stop the S-MMS, slow down the S-MMS, and/or alter course of the S-MMS, etc.). )

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIHAR A KARWAN whose telephone number is (571)272-2747.  The examiner can normally be reached on M-F 11 a.m.-7 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                       
/SIHAR A KARWAN/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664